IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40842
                         Conference Calendar



RODNEY JAMES DILWORTH,

                                          Plaintiff-Appellant,

versus

FNU VANCE, Officer; S. SIMON,
Officer; P. JOHNSON, Officer;
T. BOOTHER, Officer; FNU CUNDIFF,
Officer; JERRY BALLARD, Officer;
ROBERT RHODES, Officer; JOHN DOES,
Officers;

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:94-CV-275
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Rodney James Dilworth, Texas inmate # 632515, appeals the

take-nothing judgment in his civil rights suit filed pursuant to

42 U.S.C. § 1983.   Dilworth had at least three “strikes” within

the meaning of 28 U.S.C. § 1915(g) when he filed the instant

notice of appeal, and he did not argue that he was under imminent

danger of serious physical injury.   Dilworth is therefore barred


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40842
                                -2-

from proceeding in forma pauperis (IFP) under 28 U.S.C.

§ 1915(g).   Accordingly, the district court’s order allowing

Dilworth to proceed IFP on appeal is RESCINDED as improvidently

granted.   Dilworth has fifteen days to pay the full $105 filing

fee or risk dismissal of his appeal for want of prosecution.    See

5TH CIR. R. 42.3.1.2.